John I. Purtle, Justice, dissenting. The temporary writ of prohibition should be granted because it is obvious the time for a speedy trial has run. At most a temporary writ would delay a trial for the time being. However, a trial would needlessly cost the state and county a considerable amount of money. The zeal to do justice can sometimes do much harm and it seems to me it has done so here. To cause a person the trouble and expense of a trial, and possibly a prison sentence, without good cause is surely an injustice. In my opinion such an injustice has been done in this case. Petitioner was arrested on the pending charge on March 19, 1987 and posted bond. He was sentenced to the Arkansas Department of Correction on an unrelated charge on November 3,1987, and has been imprisoned continuously since that date. He has been incarcerated for more than fifteen months. Almost two years have elapsed since his arrest. He filed this petition for prohibition in this court on January 6, 1989. The record was tendered to this court on February 22, 1989. I find no excludable periods. Therefore, the time has expired and the petition should be granted.